United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-3292
                                    ___________

James Schottel, Jr.,                      *
                                        *
            Plaintiff - Appellant,      *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Patrick M. Young; William L. Berry,     *
                                        *
                                        *
            Defendants - Appellants. *
                                   ___________

                              Submitted: June 12, 2012
                                 Filed: August 1, 2012
                                  ___________

Before BYE, BEAM, and SMITH, Circuit Judges.
                            ___________

BYE, Circuit Judge.

       James Schottel, Jr., brought this action under 42 U.S.C. § 1983 alleging a state
court judge, Judge Patrick Young, violated his constitutional rights by conditioning
the grant of his motion to withdraw as counsel on the repayment of a $1,600 retainer
to the clients. The district court1 dismissed the action for lack of subject matter
jurisdiction pursuant to the Rooker-Feldman2 doctrine. We affirm.

                                            I

       On July 16, 2007, Schottel, an attorney licensed to practice law in Missouri,
agreed to represent an Illinois family in a wrongful death action in Illinois state court,
pro hac vice. The fee agreement required the family to pay Schottel a $2,000 retainer
and provided, in the event Schottel withdrew or was discharged as counsel, that he
“shall be entitled to be paid a reasonable fee for the legal services provided after
considering the extent to which his services have contributed to the result obtained.”
Schottel received $1,000 from the family that day, and an additional $600 at a later
date. The family also secured William Berry, an attorney licensed to practice law in
Illinois, as local counsel. With Berry’s assistance, Schottel filed a complaint in the
wrongful death action and also moved for leave to appear pro hac vice.

       In September 2009, Schottel filed a motion to withdraw as counsel. Judge
Young presided over the hearing on the motion to withdraw and inquired as to
Schottel’s reason for seeking withdrawal. Schottel gave his physical disability as one
of the reasons precluding him from continuing representation. Schottel further
explained his sole associate had left his employ and his administrative assistant had
medical problems which prevented her from assisting him. Noting the only work
done in the case was the preparation and filing of the complaint, Judge Young
ordered as follows: “Schottel shall refund the $1600 retainer . . . [and] is granted
leave to withdraw conditional upon said payment.” Appellant’s App. at 58.


      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
      2
      Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); D.C. Ct. of App. v.
Feldman, 460 U.S. 462 (1983).

                                           -2-
       Schottel subsequently filed a motion for reconsideration, which Judge Young
denied on the ground the court has “inherent authority to condition matters before it,
on motions to withdraw, with the payment of costs or monies expended.” Id. at 65-
66. Judge Young granted Schottel ten days to pay the money, at which time his
motion to withdraw would be granted. Schottel filed a motion for leave to file a writ
of mandamus or, in the alternative, a writ of prohibition against Judge Young with the
Illinois Supreme Court, which was denied without comment.

        Three months later, Schottel still had not repaid the money. Consequently,
Judge Young issued a show-cause order, requiring Schottel to appear in court and
explain why he should not be held in contempt for failing to comply with the court’s
order to refund the retainer to the family. Schottel then filed a motion for clarification
of the motion-to-withdraw order, arguing he should not be held in contempt because
he had construed the order to mean his motion to withdraw would be denied if the
money was not returned. Judge Young rejected Schottel’s interpretation, reminded
him he had agreed to refund the entire $1,600 retainer to the family, and stated: “[I]f
I’m informed by the [family] tomorrow that they have received the check for $1,600
. . . the court will vacate the rule to show cause. If not . . . the court will enter the
contempt against you, and appropriate remedies, including a body attachment, would
issue.” Id. at 81. Schottel paid the $1,600 the same day.

       In September 2010, Schottel brought this 42 U.S.C. § 1983 action in federal
court, alleging Judge Young violated his rights under the Fourth and Fourteenth
Amendments of the Constitution.3 Judge Young moved to dismiss, arguing (1) the
district court lacked jurisdiction over the claims under the Rooker-Feldman doctrine;

      3
       Schottel also brought a section 1983 action against Berry, alleging Berry and
Judge Young “acted in concert to commit Defendant Judge Young’s unlawful orders
to deprive Plaintiff property,” Complaint ¶ 83, and asserting various state law claims
against Berry. The action against Berry was later dismissed by stipulation and is not
subject of this appeal.

                                           -3-
(2) Schottel’s claims were barred by judicial immunity; and (3) venue was proper, if
at all, in Illinois. The district court granted the motion to dismiss. Observing the case
was “essentially an appeal from Judge Young’s order by an aggrieved party, i.e.,
Schottel,” the court concluded it lacked jurisdiction pursuant to the Rooker-Feldman
doctrine “to review and reject the state court decision to condition [Schottel’s]
withdrawal upon the repayment of the retainer.” Appellant’s App. at 114. Schottel
timely appealed.

                                           II

       On appeal, Schottel argues Rooker-Feldman did not prevent the court from
exercising jurisdiction and further asserts judicial immunity does not shield Judge
Young from liability in this section 1983 action. We elect to address the issue of
judicial immunity first.

       Judicial immunity is a question of law we review de novo. Brown v.
Griesenauer, 970 F.2d 431, 434 (8th Cir. 1992). A judge is immune from suit,
including suits brought under section 1983 to recover for alleged deprivation of civil
rights, in all but two narrow sets of circumstances. See Mireles v. Waco, 502 U.S. 9,
11-12 (1991). “First, a judge is not immune from liability for nonjudicial actions, i.e.,
actions not taken in the judge’s judicial capacity. Second, a judge is not immune for
actions, though judicial in nature, taken in the complete absence of all jurisdiction.”
Id. (internal citations omitted).

      “An act is a judicial act if it is one normally performed by a judge and if the
complaining party is dealing with the judge in his judicial capacity.” Birch v.
Maznder, 678 F.2d 754, 756 (8th Cir. 1982) (citing Stump v. Sparkman, 435 U.S.
349, 362 (1978)). Here, both factors indicate Judge Young’s actions were judicial in
nature. Holding a hearing on a motion to withdraw as counsel, ruling on such motion,
and requiring certain conditions be met as a prerequisite for granting the motion are

                                          -4-
all acts normally performed by a judge. See Liles v. Reagan, 804 F.2d 493, 495 (8th
Cir. 1986) (stating “[h]olding contempt proceedings, finding a party in contempt, and
ruling on a motion for recusal are all acts normally performed by a judge”); see also
Duvall v. Cnty. of Kitsap, 260 F.3d 1124, 1133 (9th Cir. 2001) (“Ruling on a motion
is a normal judicial function[.]”); Guttman v. Silverberg, 167 F. App’x 1, 4-5 (10th
Cir. 2005) (stating ruling on motions is a normal function of a judge and explaining
“[w]hether or not [the judge] accepted ex parte communications, was biased against
[the complaining party], or should have recused himself does not abrogate the
immunity or render his acts nonjudicial”). Further, in bringing the motion to
withdraw as counsel and appearing before the judge at the hearing on said motion,
Schottel was dealing with Judge Young in his judicial capacity. See Liles, 804 F.2d
at 495. Accordingly, we reject Schottel’s contention Judge Young’s actions fit the
“nonjudicial acts” exception to the doctrine of judicial immunity.

       We also reject Schottel’s argument Judge Young acted in the complete absence
of all jurisdiction. The Supreme Court has instructed us to construe broadly “the
scope of the judge’s jurisdiction . . . where the issue is the immunity of a judge.”
Stump, 435 U.S. at 356. Thus, “[a] judge will not be deprived of immunity because
the action he took was in error, was done maliciously, or was in excess of his
authority; rather, he will be subject to liability only when he has acted in the clear
absence of all jurisdiction.” Id. at 356-57 (internal quotation marks and citation
omitted). Moreover, “an action—taken in the very aid of the judge's jurisdiction over
a matter before him—cannot be said to have been taken in the absence of
jurisdiction.” Mireles, 502 U.S. at 13 (emphasis added).

       In Illinois, circuit court judges have “original jurisdiction of all justiciable
matters,” with certain limited exceptions not applicable here. Ill. Const. art. VI, § 9;
see also In re Luis R., 941 N.E.2d 136, 140 (Ill. 2010) (explaining that “except in the
context of administrative review, an Illinois circuit court possesses subject matter
jurisdiction as a matter of law over all ‘justiciable matters’ before it”). The Illinois

                                          -5-
Supreme Court defines “justiciable” as “a controversy appropriate for review by the
court, in that it is definite and concrete, as opposed to hypothetical or moot, touching
upon the legal relations of parties having adverse legal interests.” In re Luis R., 941
N.E.2d at 140; see also Bellville Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 770
N.E.2d 177, 184 (Ill. 2002) (“[I]n order to invoke the subject matter jurisdiction of
the circuit court, a plaintiff’s case, as framed by the complaint . . . must present a
justiciable matter.”). Undoubtedly then, the circuit court, in which Judge Young
presided, had jurisdiction over the wrongful death action in which Schottel was
representing the family. And although Schottel moved to withdraw as counsel in the
that action, his written appearance on behalf of the family required him to continue
the representation until the court granted his motion to withdraw. See Ill. S. Ct. R.
13(c)(3) and Comm. Comments (“[A]n attorney’s written appearance on behalf of a
client before any court in [Illinois] binds the attorney to continue to represent that
client until the court, after notice and motion, grants leave for the attorney to
withdraw.”). The hearing and ruling on Schottel’s motion to withdraw were,
therefore, part of an action over which the court had jurisdiction. Accordingly, we
conclude Judge Young did not act in the complete absence of all jurisdiction when
he granted Schottel’s motion to withdraw and conditioned the grant on Schottel
refunding the $1,600 retainer to the family.

       Because Judge Young’s actions were judicial in nature and were not taken in
the complete absence of all jurisdiction, Judge Young is entitled to judicial immunity
for the claims brought against him in this section 1983 action.4 See Mireles, 502 U.S.
at 11.




      4
       Having determined judicial immunity bars Schottel’s section 1983 action
against Judge Young, we need not address whether the Rooker-Feldman doctrine
prevented the district court from exercising jurisdiction over Schottel’s action.

                                          -6-
                                         III

       For the reasons stated above, we affirm the judgment of the district court. See
Christiansen v. W. Branch Cmty. Sch. Dist., 674 F.3d 927, 934-35 (8th Cir. 2012)
(“We review a district court’s grant of a motion to dismiss de novo and we may affirm
the judgment below on any ground supported by the record, whether or not raised or
relied on in the district court.”) (internal quotation marks and citation omitted).
                         ______________________________




                                         -7-